DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Baha Obeidat on 6/16/22.
The application has been amended as follows: 
1. 	(Currently Amended) A transmission device transmission device 
a position specifier that specifies a position of the at least one receiver, the position changing over time;
a scheduler that (i) determines an area where the at least one receiver is present based on the position of the at least one receiver and coverage areas of beams from the satellite station and (ii) performs scheduling to determine a time and a wireless channel to transmit data addressed to the at least one receiver based on the area where the at least one receiver is present; and 
a transmitter 
wherein: 
the signal transmitted from the transmitter 
frequencies of signals transmitted from the satellite station by respective beams are same, 
the scheduler performs scheduling to transmit the data addressed to the at least one receiver in a specified area being an overlap region of a first coverage area of a first beam and a second coverage area of a second beam by a first wireless channel and a second wireless channel at a same time, 
the at least one receiver includes a first receiver and a second receiver, and
when the first receiver is present in an area of the first coverage area or the second coverage area other than the specified area and the second receiver is present in the specified area, the scheduler performs scheduling to transmit first data addressed to the first receiver and second data addressed to the second receiver in time division in which the first data addressed to the first receiver and the second data addressed to the second receiver are transmitted non-concurrently. 
3. 	(Currently Amended) The transmission device transmitter 
4. 	(Currently Amended) The transmission device transmitter 
5. 	(Currently Amended) The transmission device transmitter 
7. 	(Currently Amended) The transmission device transmission time of the first data to be different from a length of a second transmission time of the second data.
8. 	(Currently Amended) The transmission device 
9. 	(Currently Amended) The transmission device 
10. 	(Currently Amended) The transmission device 
12.  (Cancelled)
14-16.	  (Cancelled)
18-22.  (Cancelled)
25-26.	 (Cancelled)

Allowable Subject Matter
Claims 1, 3-5, 7-11 and 23-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for the same reasons as presented in applicant’s remarks dated 4/26/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645
June 16, 2022